Citation Nr: 0118479	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  00-24 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to waiver of recovery of an overpayment in VA 
pension benefits, in the calculated amount $1,577.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel



INTRODUCTION

The appellant served on active duty from July 1952 to June 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 decision by the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in North Little Rock, Arkansas.  In its decision, the 
Committee determined that waiver of recovery of the 
overpayment was not warranted in this instance.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  In June 1999, the appellant was awarded VA pension 
benefits effective from May 1, 1999.  The appellant was 
notified by VA, at the time of his original award letter in 
1999 and thereafter, of his obligations to immediately notify 
the VA of any change in income or net worth and to report all 
income.

3.  On an Eligibility Verification Report signed and 
submitted in January 2000, the appellant cited income 
earnings from interest and dividends, and from 
rental property for 1999 that were not reported elsewhere in 
his dealings with VA; the data regarding that countable 
income was not included in his application for pension 
benefits.

4.  In May 2000, the appellant's pension benefits were 
reduced effective from May 1, 1999, and an overpayment of 
$1,577.00 thereby resulted.

5.  The overpayment of pension benefits was created by the 
appellant's failure to accurately report his income for the 
purpose of obtaining VA benefits.  


CONCLUSION OF LAW

Waiver of recovery of an overpayment of VA pension benefits 
in the amount of $1,577.00 is precluded by reason of bad 
faith on the part of the appellant.  38 U.S.C.A. § 5302 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000); 38 C.F.R. §§ 1.963, 
1.965 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty To Assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order) (holding that VA cannot assist in the 
development of a claim that is not well-grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.

The Veterans Claims Assistance Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

In this regard, the Board notes that VA has a duty to notify 
the appellant and his representative of any information and 
evidence needed to substantiate and complete a claim for 
benefits.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 3(a), 114 Stat. 2096, 2096-97 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102 and 5103).  The 
appellant was notified in the August 2000 decision of the 
denial of his waiver request, and advised of the Committee's 
finding that recovery of the overpayment was not determined 
to be against the principle of equity and good conscience.  
The appellant, in September 2000, filed a notice disagreement 
with respect to the waiver denial.  Following further review 
of the record, in October 2000, the RO determined that the 
evidence demonstrated the appellant had acted in bad faith-
thereby precluding consideration of his waiver request.  
In each instance, the appellant was advised of the applicable 
law and regulations and of the reasons and bases for the 
waiver denial.  The Board concludes that those discussions of 
the reasons and bases for the denial of the waiver request 
noted in the decision and in the statement of the case (SOC) 
informed the appellant of the type of evidence necessary to 
substantiate his claim and, thus, complied with VA's 
notification requirements.  The record also discloses that 
the appellant submitted another financial disclosure report 
in December 2000 for consideration.  And he specifically 
noted in that report that there was no change in the 
information that he had reported in the earlier (September 
2000) financial disclosure report.

Following a careful review of the record, the Board is 
satisfied that VA has fulfilled its duty to assist the 
appellant, and that there is sufficient evidence of record 
upon which this claim may be properly adjudicated.


Factual Background

A review of the record indicates that the appellant filed a 
claim for non-service connected pension benefits in April 
1999.  In his application for benefits, the appellant 
reported he received monthly Social Security benefits in the 
amount of $533.50, and that he received $400.00 in income 
that year derived from stocks and bonds.  In the appropriate 
spaces, the appellant wrote "0" in response to questions 
inquiring whether the appellant received income derived from 
"interest and dividends," and "other recurring monthly 
income."  In particular, the appellant checked the "no" 
box in response to question 47 of the application, which 
inquired:

Will you receive any income from rental 
property or from operation of a business 
within 12 months of the date you sign this 
application?  

The record discloses that the appellant was awarded non-
service connected pension benefits effective from May 1, 
1999.  The June 1999 award letter indicated that the award of 
pension benefits was based upon the appellant's countable 
income of $6,402.00 derived solely from Social Security 
benefits.  It was further noted that in determining the 
appellant's countable income, the RO relied upon information 
provided by the appellant relative to his income.  The 
appellant was advised to promptly notify VA of any changes in 
his income and net worth.  By letter, also dated in June 
1999, the appellant was again advised of the importance of 
notifying VA of any changes in income as his pension benefits 
were directly related to his income.  

In a January 2000 Improved Pension Eligibility Verification 
Report (EVR), VA Form 21-0516, the appellant reported monthly 
income from Social Security benefits in the amount of 
$546.00.  The appellant reported annual income from interest 
and dividends in the amount of $446.80, and income from 
rental property in the amount of $900.00 for the reporting 
period from May 1, 1999 through December 31, 1999.  He 
indicated that he expected to receive income from interest 
and dividends in the amount of $745.51 during the period from 
January 2000 through December 2000.  Expected income from the 
rental property during this same period from January to 
December 2000 was reported as $1,500.00.  In the appropriate 
space, the appellant indicated that his income had not 
changed during the 1999 reporting period.  With respect to 
his net worth, the appellant indicated that he held $2,500.00 
in an interest bearing account.  He also noted holdings that 
included stocks, bonds, or mutual funds valued at $16,000.00.  
He noted that he owned real property, other than his home, 
valued at $14,000.00.  The appellant reported no unreimbursed 
medical expenses for the years 1999 or 2000.  However, in an 
attached report of medical expenses, VA Form 21-8416, the 
appellant noted yearly medical expenses totaling $546 for 
Medicare.

Information received from the Social Security Administration 
in March 2000 indicated the appellant received monthly 
benefits in the amount of $535.50 effective May 1, 1999.  
That report also noted that the appellant's benefits were 
later increased to $548.50 effective from December 1, 1999.

The record discloses that the appellant was notified by 
letter dated in March 2000 of a reduction in his pension 
award effective from May 1, 1999.  This proposed change was 
attributed to previously unreported income reported by the 
appellant in the January 2000 EVR.  The RO thereafter 
implemented its proposed action, and advised the appellant of 
the same by letter dated in May 2000.  The appellant was 
further advised that this adjustment in benefits resulted in 
an overpayment in benefits.  It was noted that the appellant 
would be notified of the amount of the overpayment.  

In June 2000, the appellant was notified of the $1,577.00 
overpayment in pension benefits due to his unreported income.

In June 2000, the appellant requested a waiver of the 
overpayment in VA pension benefits.  The appellant noted that 
all monies he received were reported in his financial 
disclosure report as his net income.  He noted, however, that 
his earnings were offset by expenses he incurred.  In 
conjunction with this waiver request, the record reflects 
that the appellant was twice requested to submit a financial 
disclosure report.  He did not submit a report.

The Committee, in an August 2000 decision, denied the 
appellant's request for waiver of the overpayment.  It was 
determined that while the appellant was not found to be 
guilty of fraud, misrepresentation, or bad faith in the 
creation of the debt, it would not be against equity and good 
conscience to require repayment of the debt.  In this regard, 
it was noted that the appellant was at fault in the creation 
of the debt due to his failure to report income he received.  

In correspondence, dated in September 2000, the appellant 
indicated that his daily survival was based upon constant 
credit card use.  With respect to his real property, the 
appellant reported that he owned a small dwelling.  He noted 
that the property had not generated any income earnings since 
May 1999.  The property was reportedly in such a state of 
disrepair that the appellant was unable to repair or sell the 
property in its present condition.  The appellant maintained 
that he must resort to doing anything he can for his daily 
existence.

The appellant reported that he was employed from April 2000 
to June 2000 by the Census Bureau.  During this period, he 
earned $1,680.00.  (The Board notes that the appellant 
reported deductions from these earnings for Social Security 
and Medicare, but reported no federal, state, or local income 
tax deductions.  However, the reported amounts did not agree 
with the total deductions ($24.28) the appellant reported.)  
The appellant reported his net monthly income as $116.39.  He 
also reported that he received Social Security benefits in 
the amount of $503.00.  The total monthly net income was 
reported as $808.62.  (The sum of the reported net pay and 
benefits is actually $619.39).

The appellant reported monthly expenses in the amount of 
$1,020.00.  He reported monthly expenses for costs associated 
with rent or mortgage ($447.00); food ($150.00); utilities 
and heat ($75.00); "gas, oil, upkeep" ($50.00); insurance 
premium payments ($24.00); and telephone ($18.00).  He 
reported monthly payments on installment contracts in the 
amount of $256.00.  The appellant reported a monthly deficit 
of $211.00 between his income and expenses.  With respect to 
his installment payments, the appellant reported two credit 
card debts.  The first reflected an original debt of 
$8,500.00 for which the appellant made monthly payments of 
$155.00.  He reported a $7,800 unpaid balance for this 
account.  The second account posted an original debt of 
$6,000.00 for which the appellant made monthly payments of 
$105.00.  This account had an unpaid balance of $5,000.00.  
It was noted that there were no past due amounts associated 
with either of these accounts.  The appellant indicated that 
he had not been adjudicated bankrupt.  He noted that his 
credit card debt was increasing, because his expenditures 
exceeded his income.

With regard to his assets, the appellant reported cash 
holdings in the amount of $400.00.  He reported "cash in 
hand" as $150.00.  The appellant reported an automobile 
valued at $500.00.  He further noted that he held stocks and 
bonds valued at $16,400.00, and owned real estate valued at 
$14,000.00. 

In October 2000, the appellant's waiver request was 
reconsidered.  It was the finding of the Committee that the 
evidence of record demonstrated that the appellant's 
contentions that his real property had not generated income 
earnings since May 1999 was in direct conflict with 
information previously reported in the January 2000 EVR 
regarding income earnings from the property.  The Committee 
concluded that the circumstances of such a discrepancy 
demonstrated bad faith.  Thus, waiver consideration was 
thereby precluded.

In correspondence, dated in December 2000, the appellant 
noted that the overpayment was incurred due to mistake, and 
reiterated his inability to repay the indebtedness.  He also 
indicated that information provided in his earlier (September 
2000) financial disclosure report had not changed.  In 
further written argument in support of the waiver request, 
dated in January 2001, it was noted that exacerbation of the 
appellant's diabetes mellitus impaired his mental functioning 
at the time he completed his application for pension 
benefits.  It was maintained that his judgment was impaired 
to such extent that the appellant inadvertently neglected to 
report income he received from the rental property.  With 
respect to the income attributed to the rental property, it 
was contended that these earnings grossly exaggerate the 
appellant's income. 



Analysis

The appellant contends, in effect, that recovery of the 
overpayment would result in undue financial hardship.

A waiver of recovery of an overpayment of disability pension 
benefits may be authorized in a case in which recovery of the 
overpayment would be against equity and good conscience.  38 
C.F.R. § 1.965(a).  However, recovery of an overpayment of 
disability pension benefits may not be waived where there is 
an indication of fraud, misrepresentation, or bad faith.  38 
U.S.C.A. § 5302(c); 38 C.F.R. § 1.965(b).

Under the applicable criteria, the law precludes waiver of 
recovery of an overpayment or waiver of collection of any 
indebtedness where any one of the following elements is found 
to exist: (1) fraud, (2) misrepresentation, or (3) bad faith.  
38 U.S.C.A. § 5302(c).  In this instance, the RO determined 
that while there was no evidence of fraud or 
misrepresentation, the evidence demonstrated that the 
appellant acted in bad faith in the actions creating the 
indebtedness.  38 C.F.R. 
§ 1.962.  In ascertaining whether fraud or misrepresentation, 
or bad faith was involved, it is helpful to turn to the VA 
manual for guidance to the RO's Committee on waivers.  It is 
stated:

Fraud and Misrepresentation.  Although these are 
listed as separate elements in Section 5302(c), 
they both contain common characteristics and 
should be considered as a single element.  In 
order to establish fraud or misrepresentation, a 
Committee must determine that there was a willful 
misrepresentation of a material fact, or the 
willful failure to disclose a material fact, with 
the intent of obtaining or retaining, or 
assisting an individual to obtain or retain, 
eligibility for VA benefits.  A Committee must 
show that the willful intent to either 
misrepresent or fail to disclose was done with 
the [claimant's] knowledge that such 
misrepresentation or failure would result in the 
erroneous or improper award or erroneous 
retention of VA benefits.  

Bad Faith.  This term generally describes unfair 
or deceptive dealing by one who seeks to gain 
thereby at another's expense.  Thus, a debtor's 
conduct in connection with a debt arising from 
participation in a VA benefits/services program 
exhibits bad faith if such conduct, although not 
undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair 
advantage, with knowledge of the likely 
consequences, and results in a loss to the 
government.  

VA Manual MP-4, Part I, Chapter 8, § 8B.02 (1993).

The Board finds that the actions of the appellant-
particularly insofar as his failure to disclose in his 1999 
application the complete nature of his income, was, at the 
very least, highly questionable.  In this regard, it is 
asserted that inaccuracies reported in the April 1999 
application were attributable to an exacerbation in symptoms 
associated with the appellant's diabetes mellitus-which, 
apparently, impaired his judgment.  The Board notes that 
clinical records document treatment the appellant received 
for this disorder between 1991 and 1999.  However, those 
clinical reports do not document any clinical finding or 
medical opinion regarding the appellant's mental capacity.  
Indeed, clinical reports dated proximate to the time of 
submission of the claim for pension benefits reflect that the 
appellant clinically was evaluated as alert and oriented in 
all spheres.  Further, the record is devoid of any 
adjudication of mental incompetency for VA purposes.  
Moreover, neither the appellant nor his representative is 
qualified to offer a medical opinion as to whether a medical 
disorder was aggravated.  The evidence does not show that 
either the appellant or his representative possesses medical 
expertise, nor is it contended otherwise.  The Court has held 
that lay persons are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

A VA pension recipient must notify VA of all circumstances 
that will affect his or her entitlement to receive, or the 
rate of, the benefit being paid.  In this case, the evidence 
demonstrates that the appellant failed to accurately report 
his income on his application for non-service connection 
pension benefits.  The record clearly shows he provided false 
income information by declaring that he had no income 
earnings derived from interest or dividends, or from rental 
property-when, in fact, he knew he was receiving such 
income.  This was not a matter of simply forgetting to report 
such income.  Rather, the record reflects that the appellant 
affirmatively acted in failing to fully disclose his income 
in these areas.  More recently, the appellant has attempted 
to minimize that initial omission, with respect to the rental 
property, with assertions that the property stands in such 
state of disrepair that it has not generated income earnings 
since May 1999.   However, the appellant reported in the 
January 2000 EVR that income was received from the rental 
property during the period from May through December 1999.  
The appellant further noted his expectations that rental 
income would be received during the year 2000, which he 
estimated at $1,500.00.  He failed to mention that the 
property was no longer suitable for rental purposes due to 
damage, or that resale was not possible due to any disrepair.  
Rather, he assessed the value of the property at $14,000.00.  
The Board finds that his omission of that critical 
information concerning his income from that property was the 
direct cause of the subject overpayment.  And consequently, 
the evidence supports a finding that his conduct was in bad 
faith, as demonstrated by his failure to make complete 
disclosures of his income.

Accordingly, the Board concludes that the evidence supports 
the finding of the RO that the appellant demonstrated bad 
faith by failing to completely and accurately report his 
income to VA for the purpose of obtaining VA benefits to 
which he otherwise was not entitled.  There is not an 
approximate balance of positive and negative evidence as to 
the issue on appeal as to warrant application of the doctrine 
of reasonable doubt.  38 C.F.R. § 3.102 (2000).


In light of the finding of bad faith, waiver of recovery of 
the overpayment is precluded by law.  There is no basis for 
further consideration regarding the elements of equity and 
good conscience, such as hardship or other equitable factors.


ORDER

Waiver of recovery of the overpayment in VA pension benefits 
in the amount of $1,577.00 is denied.



		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals



 

